MEMORANDUM **
Reina de la Paz Rivera, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from an immigration judge’s order denying her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Cruz-Navarro v. INS, 232 F.3d 1024,1028 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the agency’s determination that Rivera did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. The evidence does not compel the conclusion that drug dealers threatened Rivera on account of a political opinion they imputed to her because her cousin’s boyfriend was a police officer. See id. at 1030.
Because Rivera failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See id. at 1031.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.